DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 05/17/2022. Claims 1-12 are pending in the current office action. Claims 1, 3, and 6 have been amended by the applicant.  

Status of the Rejection
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Otero-Romani et al. (J Otero-Romani, A Moreda-Pineiro, P Bermejo-Barrera, A Martin-Esteban, Inductively coupled plasma-optical emission spectrometry/bases spectrometry for the determination of Cu, Ni, Pb, and Zn in seawater after ionic imprinted polymer based solid phase extraction, Talanta 79 (2009) 723-729, hereinafter referred to as Otero) in view of Chen et al. (US 2017/0089861 A1). Evidentiary support provided for claim 4 by McCleskey et al. (RB McCleskey, DK Nordstrom, JN Ryan, Electrical conductivity method for natural waters, Applied Geochemistry 26 (2011) S227-S229).
Regarding claim 1, Otero discloses a detection method for heavy metal ions (determination of Cu, Ni, Pb and Zn [title]) comprising:
flowing a waste water through an ion-imprinted polymer tube having a lead ion-imprinted polymer for adsorbing at least two kinds of target heavy metal ions (solid phase extraction is performed wherein the waste seawater solution is flowed through a conditioned ion imprinted polymer cartridge wherein the polymer ion-imprinted polymer offers imprinting properties for Pb(II) as well as Ni(II), Cu(II), Zn(II), As(V), and Cd(II) [abstract; Pg. 725, 2.6. IIP-solid phase extraction; Examiner takes the position that one skilled in the art would recognize a cartridge to read upon a “tube”. One skilled in the art would appreciate that a tubular design cartridge is well-known to one skilled in the art and allows the flow of water through the “cartridge”]);
rinsing the ion-imprinted polymer tube to remove a non-target object from the ion-imprinted polymer tube (the cartridges were rinsed with 2.5 ml of buffer solution after the sample has passed [Pg. 725, 2.6. IIP-solid phase extraction; Examiner takes the position that running buffer solution after the sample has passed through the cartridge would necessarily remove at least some of the non-target objects from the polymer that did not adhere to the polymer]);
desorbing the target heavy metal ions in the ion-imprinted polymer tube by using an acid liquid (the retained ions were subsequently eluted with 2.0 M nitric acid solution [Pg. 725, 2.6. IIP-solid phase extraction]); and
performing an 
wherein the target heavy metal ions comprise lead ions (the polymer ion-imprinted polymer offers imprinting properties for Pb(II) as well as Ni(II), Cu(II), Zn(II), As(V), and Cd(II) [abstract; Pg. 725, 2.6. IIP-solid phase extraction]).
Otero discloses wherein the extractants are analyzed by ICP-OES and ICP-MS and is silent on other methods of detection and therefore fails to expressly teach wherein the extractants were analyzed using an “electrochemical” method. 
Chen discloses a rapid detection method for measuring heavy metal ions [abstract]. Chen teaches that “traditional element test methods include atomic absorption spectrometry and inductively coupled plasma atomic emission spectrometry, while detection instruments of these methods need larger operating space and fit operating environments, have high requirements on power supplies and require matching devices such as ventilating systems and gas cylinders, some instruments further demand circulatory cooling water systems, and in total, the cost is high, detection sample consumption is high, manpower resources are consumed and the instruments are unsuitable for rapid field detection” [Para. 0004]. Chen teaches a card electrode and thin-layer flow cell for electrochemical analysis of heavy metals wherein the use of the use ASV along with the card electrode allows for a detection limit which can reach a ppb-ppt level and can be applicable to the analysis and detection of over 30 elements [Paras. 0080, 0084-0085]. Chen further teaches that the device can “provide a portable rapid detection device for heavy metal ions and a use method thereof, wherein the portable rapid detection device for heavy metal ions and the use method thereof can conveniently and effectively achieve high-sensitivity field detection for the heavy metal ions” [Para. 0009]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of heavy metal analysis disclosed by Otero to instead use the device of Chen that includes a card electrode and thin-layer flow cell wherein the heavy metal ion concentration is measured suing ASV because Chen teaches that such technology allows for a detection limit in the ppb-ppt range, can be applicable to the analysis and detection of over 30 elements, and is a portable rapid detection device that can conveniently and effectively achieve high-sensitivity field detection for the heavy metal ions [Paras. 0009, 0080, 0084-0085]. Furthermore, the simple substitution of one known element for another (i.e., one detection device/method for another detection device/method) is likely to be obvious when predictable results are achieved (i.e., analysis of heavy metal ions) [MPEP § 2143(B)]. 
Regarding claim 2, modified Otero further discloses wherein the at least two kinds of target heavy metal ions in the wastewater are simultaneously adsorbed by the ion-imprinted polymer tube (the polymer ion-imprinted polymer offers imprinting properties for Pb(II) as well as Ni(II), Cu(II), Zn(II), As(V), and Cd(II) [abstract; Pg. 725, 2.6. IIP-solid phase extraction]). 
Regarding claim 4, Otero further discloses wherein the conductivity of the waste water is greater than or equal to 2,000 μS/cm (Otero teaches wherein the waste water is seawater [Pg. 724, 2.3. Seawater collection]. The Office holds the position that seawater inherently has a conductivity that is greater than 2,000 μS/cm as evidenced by McCleskey, which teaches a seawater conductivity of 51,500 μS/cm in Table 1). 
Regarding claim 5, Otero further discloses wherein the ion-imprinted polymer tube is rinsed with a deionized water (the IIPs were treated with Milli-Q water [2.6. IIP-solid phase extraction]). 
Regarding claim 6, Otero further discloses wherein the target heavy metal ions further comprise copper ions, chromium ions, nickel ions, zinc ions, cadmium ions or a combination thereof (the polymer ion-imprinted polymer offers imprinting properties for Pb(II) as well as Ni(II), Cu(II), Zn(II), As(V), and Cd(II) wherein multi-element determinations of As, Cd, Cu, Ni, Pb and Zn were performed [abstract; Pg. 725, 2.6. IIP-solid phase extraction]).
Regarding claim 7, Otero further discloses wherein the acid liquid comprises a sulfuric acid, a hydrochloric acid, a nitric acid, or a combination thereof (the retained ions were subsequently eluted with 2.0 M nitric acid solution [Pg. 725, 2.6. IIP-solid phase extraction]).
Regarding claim 8, Otero further discloses wherein the acid liquid has a pH between 0 and 5 (2.0 M nitric acid has a pH of approximately zero [Pg. 725, 2.6. IIP-solid phase extraction]). 
Regarding claim 9, Otero as modified by Chen further discloses wherein the electrochemical method comprises detecting the concentrations of the target heavy metal ions using a rod-shaped tri-electrode system or a screen-printed tri-electrode plate (the card electrode is a tri-electrode system comprising a working electrode 121, counter electrode 122, and reference electrode 123 wherein the card is formed by screen printing technology [Chen, Paras. 0084 and 0093; Figs. 3-5]). 
Regarding claim 10, Otero as modified by Chen further discloses wherein after the acid liquid desorbs the target heavy metal ions in the ion-imprinted polymer tube, the concentrations of the target heavy metal ions are directly detected by the electrochemical method (Chen teaches measuring the heavy metal ion concentration in the thin-layer flow cell as outlined in the rejection of claim 1 above and thus the combination of Otero and Chen teach the limitations of directly detecting the heavy metals by an electrochemical method as required by instant claim 10 wherein the sample is directly measured after extraction from the IIP cartridge). 
Regarding claim 11, Otero as modified by Chen further discloses wherein the electrochemical method comprises anodic stripping voltammetry or cyclic voltammetry (Chen teaches the use of anodic stripping voltammetry in the card electrode [Chen, abstract, Para. 0080]). 
Regarding claim 12, Otero as modified by Chen further discloses wherein the concentrations of the target heavy metal ions are equal to or less than 15 ppm (Otero teaches the analysis of various concentrations that overlap with the disclosed range of 15 ppm including, for example, a concentration of 50 μg/L of each trace element (50 μg/L is equal to 0.05 ppm [Pg. 726, 3.3. Cross-reactivity; Table 7 also discloses various concentrations and limits of detection]). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otero in view of Chen, as applied to claim 1 above, and further in view of Fu et al. (J Fu, X Wang, J Li, Y Ding, L Chen, Synthesis of multi-ion imprinted polymers based on dithizone chelation for simultaneous removal of Hg2+, Cd2+, Ni2+ and Cu2+ from aqueous solutions, RSC Adv. 6 (2016) 44087-44095).
Regarding claim 3, modified Otero discloses the limitations of claim 1 as outlined previously. 
Otero teaches wherein nickel ion is used to form the ion-imprinted polymer that is imprinted for all of the ions including Ni, Cu, Pb, Zn, Cd, and As [Pg. 725, 2.5. Synthesis of nickel ionic imprinted polymer particles; Pg. 726, Left Col, Para. 4; Pg. 726, 3.3. Cross-reactivity].
Otero fails to teach wherein multiple templates/polymers are used and thus fails to expressly teach “wherein the ion-imprinted polymer tube as at least two kinds of ion-imprinted polymers”, of instant claim 3. 
Fu discloses a detection method for heavy metal ions (analysis and removal of heavy metal ions [abstract]) wherein the method includes the use of plural ion-imprinted polymers wherein each of the four distinct target ions were used as template ions that were chelated by dithizone and then the functional monomer APTES was added. Each of the four template ions thus create a distinct ion-imprinted polymer that is adapted to accept the associated ion used for the template and thus Fu teaches wherein there are four different kinds of ion-imprinted polymers [Pg. 44088-44089, 2.3. Preparation of MIIPS]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Otero wherein a single Ni-template polymer is used for adsorbing all of the target ions to instead synthesize distinct polymers wherein each ion is used as an template ion for forming a distinct ion-specific, ion-imprinted polymer because Fu teaches that such method allows for each ion to be adsorbed by its corresponding ion-imprinted polymer and would have the obvious and predictable result of capturing the target ions for which the polymers have been imprinted [Fu, Pg. 44088-44089, 2.3. Preparation of MIIPS]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 4-7, filed 05/17/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered but are moot as they do not pertain to the current grounds of rejection in view of Otero, which teaches a lead ion-imprinted polymer imprinted for adsorbing lead as outlined in the current grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795